DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data analysis and image processing modules in claim 11 (see line 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 (see lines 5-6) recites: wherein size of the region of interest varies as a function of the distance to remain to scale with respect to the image of the landing runway; but should instead recite: wherein size of the region of interest varies as a function of the distance so as to remain to scale with respect to the image of the landing runway.
  Appropriate correction is required.
Information Disclosure Statement
	The examiner has not received a copy of the French Search Report for application no. 2005717 dated 2/9/2021, listed on the ids submitted on 5/27/21, therefore it has been lined through and not considered on the ids.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOUKOL US2013/0138273A1 in view of CHIODINI US2018/0203466A1.

Regarding claim 1, KOUKOL teaches: 1. A human-machine interface in an aircraft, wherein the interface is configured to display a graphic representation for assisting in take-off or landing 5of the aircraft (KOUKOL: fig. 1, 102 see abstract and pars. 18, 21 and 24), the graphic representation comprising indicators based on a stream of images taken by an embedded camera and on avionics data from avionics systems of the aircraft (KOUKOL: fig. 4: 310, 314, 316, 402, 404 and 410 see pars. 18, 23 and 29), the indicators comprising a representation of a runway straight line indicative of a central longitudinal axis of a runway and at least one deviation indicator, calculated from processing of a stream of images 10and of the avionics data, representative of a difference between a longitudinal axis of the aircraft and the central longitudinal axis of the runway (KOUKOL: fig. 4: 310, 314 and 316 see pars. 23, 29 and 32).  
KOUKOL doesn’t teach however the analogous prior art CHIODINI teaches: plural embedded cameras (CHIODINI: fig. 2, 10 and 14 see par. 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine plural embedded cameras as shown in CHIODINI with KOUKOL for the benefit of fulfilling a need for a guidance method allowing the reliable, autonomous guidance of an aircraft from a remote return point to a runway and to cause the aircraft to land thereupon, in spite of unavailability of satellite positioning, whilst minimizing the work load of the drone operator and even without action on the latter's part  [0005].

Regarding claim 11, KOUKOL teaches: 11. A system for assisting in take-off or landing of an aircraft, the system comprising: an imaging device embedded onboard the aircraft and configured to take a stream of images of the ground (KOUKOL: fig. 1, 125 see abstract and pars. 18 and 29); 20data analysis and image processing modules for detecting elements that are relevant for the take-off or the landing comprising a central longitudinal axis of a runway and for calculating deviation values between a longitudinal axis of the aircraft and the central longitudinal axis of the runway (KOUKOL: fig. 1, 104 see pars. 21 and 29-32); and a human-machine interface according to claim 1 (KOUKOL: fig. 1, 102 see par. 18).  

Claim 12 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 12 further requires: A representation method on a human-machine interface in an aircraft, which is also taught by KOUKOL (fig. 2, 200 see par. 28).



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOUKOL in view of CHIODINI further in view of PESIK US2019/0347943A1.

Regarding claim 5, the previous combination of KOUKOL and CHIODINI remains as above but doesn’t teach however the analogous prior art PESIK teaches: 5. The human-machine interface according to claim 1, configured to issue an alert signal where the deviation is greater than a certain predetermined threshold, 20the alert signal corresponding to at least one signal from: an audible signal, and/or a blinking of the pointer, and/or a change in a geometrical form of the pointer, and/or a change of color of the pointer, and/or a written message (PESIK: par. 22).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the human-machine interface, configured to issue an alert signal where the deviation is greater than a certain predetermined threshold, 20the alert signal corresponding to at least one signal from: an audible signal, and/or a blinking of the pointer, and/or a change in a geometrical form of the pointer, and/or a change of color of the pointer, and/or a written message as shown in PESIK with the previous combination for the benefit of avoiding an accident by alerting the flight crew if the lateral deviation exceeds a particular threshold level [0022].


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOUKOL in view of CHIODINI further in view of WATTS US 5,343,395.
Regarding claim 8, the previous combination of KOUKOL and CHIODINI remains as above but doesn’t teach however the analogous prior art WATTS teaches: 8. The human-machine interface according to claim 1, wherein, during a landing phase, the interface is configured to display an image comprising a landing runway by marking by a quadrilateral a region of interest corresponding to the runway (WATTS: figs. 5A-5J see also abstract), and an indication of distance or time to touchdown of the wheels (WATTS: see claim 3), 20wherein size of the region of interest varies as a function of the distance to remain to scale with respect to the image of the landing runway (WATTS: claim 1 see last limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein, during a landing phase, the interface is configured to display an image comprising a landing runway by marking by a quadrilateral a region of interest corresponding to the runway, and an indication of distance or time to touchdown of the wheels, 20wherein size of the region of interest varies as a function of the distance to remain to scale with respect to the image of the landing runway as shown in WATTS with the previous combination for the benefit of providing a system for enhanced safety of aircraft instrument landings (col. 2 lns. 52-54).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOUKOL in view of CHIODINI further in view of GANNON US2015/0371545A1.
Regarding claim 10, the previous combination of KOUKOL and CHIODINI remains as above but doesn’t teach however the analogous prior art GANNON teaches: 10. The human-machine interface according to claim 1, configured to display additional deviation indicators based on another measurement source of ILS or GLS type (GANNON: pars. 42 and 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the human-machine interface, configured to display additional deviation indicators based on another measurement source of ILS or GLS type as shown in GANNON with the previous combination for the benefit of to provide a system and method for improving the ability to fly low altitude, low visibility approaches including displaying information supporting a pilots ability to fly a stabilized approach [0005].

Allowable Subject Matter
Claims 2-4, 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art doesn’t teach: 2. The human-machine interface according to claim 1, wherein the deviation indicator is represented by a pointer moving along a one-dimensional reference 15frame whose origin is linked to a position of the aircraft, a position of the pointer indicating the difference between the central longitudinal axis of the runway and the longitudinal axis of the aircraft, and wherein the interface also represents at least one confidence interval bracketing a measured value of the deviation indicated by the pointer.  

Regarding claim 3, the prior art doesn’t teach: 3. The human-machine interface according to claim 2, wherein the origin of the one-dimensional reference frame is marked by a line of a first color and the pointer is represented by a geometrical figure of a second color distinct from that of the line, a vertical axis of symmetry of the geometrical figure indicating the measured value of the deviation and a length of a segment merged with a horizontal axis of symmetry and linking two points of the geometrical figure representing a first, reference confidence interval associated with one times a 5standard deviation, and wherein the human-machine interface also represents a second confidence interval associated with two times the standard deviation and represented by bracketing symbols around the geometrical figure and/or a third confidence interval associated with three times the standard deviation and represented by bracketing symbols around the second confidence interval.  

Regarding claim 4, the prior art doesn’t teach: 4. The human-machine interface according to claim 3, wherein the bracketing symbols of the second and third confidence intervals are represented by a same or different forms selected from the group consisting of: an opening chevron and a closing chevron, an opening double chevron and a closing double 15chevron, left and right parentheses, and left and right square brackets, and wherein bracketing symbols are of a same or different colors.  

Regarding claim 6, the prior art doesn’t teach: 6. The human-machine interface according to claim 1, wherein, during a take-off phase, the human-machine interface is configured to also display an image of the runway and an aircraft straight line superimposed on the image of the runway indicative of the longitudinal axis of the aircraft and a remaining 5distance of the runway, wherein the aircraft and runway straight lines indicative of the longitudinal axes of the aircraft and of the runway are represented by two distinct colors.  

Regarding claim 7, the prior art doesn’t teach: 7. The human-machine interface according to claim 1, wherein, during a 10take-off phase, the human-machine interface is configured to mark on the runway straight line first and second markers where the aircraft is planned to reach first and second characteristic speeds, the first speed representing speed of a decision to continue or cancel the take-off and the second speed representing a speed of rotation from which the take-off must begin.  

Regarding claim 9, the prior art doesn’t teach: 9. The human-machine interface according to claim 1, wherein, during a landing phase, the human-machine interface is configured to represent, during a landing phase, first and second deviation indicators on, respectively, a horizontal side and a vertical side of the graphic representation, the first and second deviation indicators respectively indicating lateral and vertical deviations between 5the central longitudinal axis of the runway and the longitudinal axis of the aircraft, and wherein the human-machine interface is configured to represent, during a take-off phase, a single lateral deviation indicator on a horizontal side of the graphic representation, the lateral deviation indicator indicating the lateral deviation between the central longitudinal axis of the runway and the longitudinal axis of the aircraft.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MAGGIORE US20130127642A1, FEYEREISEN US20030132860A1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612